Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on April 5th, 2021, August 16th, 2021 and February 11th, 2022 have been received and fully considered.

Claims 1-20 are pending.

Claim 15 is objected to because of the following informalities:  
In claim 15, line 1 and line 3, should the words “to from” be --to form--?.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities:
In paragraph [0025], line 5, number “2108” should be changed to --208--.  
Appropriate correction is required.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 14, it is not clear how “the first depth is greater then second depth”.  In claim 9, lines 14-15, it is not clear how “the first depth is greater the second depth”.  In claim 16, lines 6-8, it is not clear how “a first depth with which a first contact extends into at least one of source/drain regions of the first pull-down transistor is greater than a second depth with which a second contact extends into source/drain regions of the first access transistor”.  Through the specification, it appears that the first depth D1 is greater than the second depth D2.
Claims 2-8, 10-15 and 17-20 are rejected because they depend from claims 1, 9 and 16, respectively.

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KANG and SUNG are cited to show integrated circuits including recesses with different depths

The following is an examiner’s statement of reasons for allowance:
The prior arts fails to show or suggest the limitations of a first epitaxial region disposed between the first conduction channel and the second conduction channel; a second epitaxial region disposed opposite the first conduction channel from the first drain/source region; and a third epitaxial region disposed opposite the second conduction channel from the first drain/source region; wherein at least one of the third epitaxial region or a portion of the first epitaxial region is recessed with a first depth, and the second epitaxial region is recessed with a second depth; and wherein the first depth is greater than the second depth (claims 1-8); or a first contact feature disposed over the first active feature and between the first and second gate features; a second contact feature disposed over the first active feature and opposite the first gate feature from the first contact feature; and a third contact feature disposed over the first active feature and opposite the second gate feature from the first contact feature; wherein the third contact feature is characterized with a first depth, and the first and second contact features are each characterized with a second depth, and wherein the first depth is greater than the second depth (claims 9-15); or a first depth with which a first contact extends into at least one of source/drain regions of the first pull-down transistor is greater than a second depth with which a second contact extends into source/drain regions of the first access transistor (claims 16-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827